Citation Nr: 0733614	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  96-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for ischemic optic 
neuropathy and chorioretinitis, claimed as secondary to 
exposure to ionizing radiation.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident, claimed as secondary to exposure 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

In October 2007, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  The veteran participated in Operation BUSTER-JANGLE and 
incurred the following estimated doses of radiation: mean 
total external gamma dose of 0.0070 rem (with the upper bound 
at 0.057 rem); a mean dose to the eye beta plus gamma of 
0.007 rem (with the upper bound at 0.057 rem); and, an 
internal committed beta plus gamma dose to the brain of 
0.00013 rem (with the upper bound at 0.0013 rem).  

2.  Ischemic optic neuropathy and chorioretinitis and the 
remaining residuals of a cerebral vascular accident are not 
medically related to the veteran's exposure to ionizing 
radiation in service. 


CONCLUSIONS OF LAW

1.  Ischemic optic neuropathy and chorioretinitis were not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2007).

2.  Residuals of a cerebral vascular accident were not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection based on radiation exposure; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
Also, because service connection is denied, any question as 
to notice of the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although compliant notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in June 2007, without taint 
from prior adjudications.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Though service medical records are unavailable, the 
veteran's participation in atmospheric nuclear testing has 
been confirmed.  All identified and available treatment 
records have been secured.  An official dose estimate has 
been rendered, and on that basis, a medical opinion has been 
sought.
Service Connection

The veteran seeks service connection for ischemic optic 
neuropathy and chorioretinitis and residuals of a cerebral 
vascular accident (CVA) as the result of exposure to ionizing 
radiation.  Military records confirm that while in the Army, 
the veteran was a participant in Operation BUSTER-JANGLE, a 
series of atmospheric nuclear weapon tests conducted in 
Nevada in 1951.  

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence clearly establishes that the veteran 
carries diagnoses of ischemic optic neuropathy and 
chorioretinitis, and residuals of a CVA.  See private medical 
opinion, dated in June 1994.  As noted, the military evidence 
establishes that the veteran was exposed to ionizing 
radiation during service.  Thus, the question that remains 
for the Board is whether there is a medical nexus between the 
two.  (No other connection to service is argued or apparent.)

The veteran's private treating ophthalmologist submitted an 
opinion in June 1994, in which he described the veteran's 
history of exposure to radiation.  Specifically, he noted 
that the veteran reported observation of nuclear bombs being 
detonated "at less than 50 feet" from the veteran.  It is 
noted that the official operation report is of record and 
expressly contradicts this statement.  While some members of 
the Air Force were exposed to higher levels of radiation, due 
to their mission requirements of penetrating the clouds 
resulting from the detonations, Army personnel such as this 
veteran were used as observers.  The closest observers were 
positioned no less than 9 kilometers (roughly 5 miles) from 
the detonation location.  

The private physician opined that the veteran's ischemic 
optic neuropathy of the right eye and bilateral severe 
chorioretinitis "could be explained on their own merits 
through age or through infection."  However, he also found 
that, given the veteran's young age at which he suffered a 
stroke, and also his relative good health otherwise, the 
disorders "could be accounted for" by the delayed effect of 
radiation vasculitis, due to his radiation exposure in 
service.  He concluded that the veteran's disorders were 
"possibly" related.  

With the opinion so qualified, that is, that the veteran's 
current disabilities "could be" or "possibly" were related 
to his exposure, it carries little weight on the actual issue 
of etiology.  While the benefit of the doubt doctrine does 
allow for opinions based on whether a condition is "at least 
as likely as not" related to service, this term of art does 
not mean "within the realm of medical possibility," but 
rather that the evidence of record is so evenly divided that, 
in the examiner's expert opinion, it is as medically sound to 
find in favor of the proposition as it is to find against it.  
The June 1994 opinion does not rise to this level.  Also, its 
weight is further lessened, given its basis on an inaccurate 
factual premise (exposure as close as fifty feet).

In a March 2007 report, the Defense Threat Reduction Agency 
rendered specific dose estimates for the veteran based on his 
participation in BUSTER-JANGLE, which are broken down into 
five categories.  Two of those categories estimated no 
exposure (external neutron dose and internal committed alpha 
dose to the brain, both at 0.0 rem).  The remaining three 
estimates found a mean total external gamma dose of 0.0070 
rem (with the upper bound at 0.057 rem); a mean dose to the 
eye beta plus gamma of 0.007 rem (with the upper bound at 
0.057 rem); an internal committed beta plus gamma dose to the 
brain of 0.00013 rem (with the upper bound at 0.0013 rem).  

Based on these estimates, the Director of Compensation and 
Pension Service relayed the veteran's history to the Under 
Secretary for Health, in a request for an opinion.  The 
history detailed the veteran's CVA in October 1985, and 
subsequent treatment for eye problems.  The VA Chief Public 
Health and Environmental Hazards Officer reviewed the 
veteran's dose estimates, the operational report, and the 
June 2007 C&P memo.  He indicated that the Interactive 
Radioepidemiological Program of the National Institute of 
Occupational Safety and Health does not specifically address 
stroke or ischemic optic neuropathy, the veteran's diagnoses 
at issue.  Such damage to the blood vessels, brain, nerves, 
or eye as the result of radiation would be a deterministic 
effect.  However, such effects generally are considered to 
have a threshold.  Particularly, he cited a study that 
explained that the probability of causing harm in most 
healthy individuals at doses of less than 10 rem (such as 
with this veteran, with an estimate even at the upper bounds 
well under that limit), is close to zero.  The study found 
that usually, a dose on the order of hundreds or thousands of 
rads must be exceeded for the deterministic effect to be 
expressed.  In light of this research, the Officer concluded 
that it was unlikely that the veteran's stroke and ischemic 
optic neuropathy were due to his low level of ionizing 
radiation in service.

This medical opinion was offered on the basis of an accurate 
rendering of the facts (that is, the veteran's dose 
estimate).  The expert also provided medical principles and 
studies in support of his conclusion.  As such, the opinion 
is highly probative of the issue of whether the veteran's 
disorders are related to his radiation exposure.  It 
adequately rebuts the limited findings of the private medical 
opinion of record.  Accordingly, the preponderance of the 
evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection is not warranted on a direct basis.

Alternatively, service connection for disability based on 
exposure to ionizing radiation can be demonstrated by two 
other methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic 
diseases" may be service connected, provided that certain 
conditions are met, pursuant to 38 C.F.R. § 3.311.  

With respect to presumptive service connection, the veteran's 
disorders are not cancerous, and are therefore not enumerated 
on the list of presumptive cancers related to radiation 
exposure in 38 C.F.R. § 3.309(d).  Thus, the presumption is 
inapplicable.  Similarly, regarding the second method, 
neither ischemic optic neuropathy and chorioretinitis, nor 
CVA, is listed as a radiogenic disease under 38 C.F.R. § 
3.311(b)(2).  Thus, service connection must be denied.
ORDER

Entitlement to service connection for ischemic optic 
neuropathy and chorioretinitis is denied.

Entitlement to service connection for residuals of a cerebral 
vascular accident is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


